                    20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 1 of 56


 Fill in this information to identify your case and this filing:
 Debtor 1               Jackie                  Michael                  Harrell
                        First Name              Middle Name              Last Name

 Debtor 2            DaLena                     Lea                      Harrell
 (Spouse, if filing) First Name                 Middle Name              Last Name


 United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

 Case number
 (if known)                                                                                                                     Check if this is an
                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                    What is the property?                              Do not deduct secured claims or exemptions. Put the
106 Summit Ridge, Brandon MS                            Check all that apply.                              amount of any secured claims on Schedule D:
                                                            Single-family home                             Creditors Who Have Claims Secured by Property.
                                                        
Homestead -                                                Duplex or multi-unit building                  Current value of the            Current value of the
Homestead-Current Value is derived                          Condominium or cooperative                     entire property?                portion you own?
                                                        
from purchase price, appraisal,                             Manufactured or mobile home
                                                                                                                      $230,000.00                 $230,000.00
internet, tax assessor value, age,                          Land
condition and repairs needed, cost of
                                                        
                                                           Investment property                            Describe the nature of your ownership
comparable properties, prevailing                           Timeshare                                      interest (such as fee simple, tenancy by the
market and availability.                                                                                  entireties, or a life estate), if known.
                                                           Other

                                                        Who has an interest in the property?
                                                                                                           Warranty Deed w/Deed of T
Rankin                                                  Check one.
County
                                                           Debtor 1 only                                     Check if this is community property
                                                            Debtor 2 only                                      (see instructions)
                                                        
                                                           Debtor 1 and Debtor 2 only
                                                           At least one of the debtors and another

                                                        Other information you wish to add about this item, such as local
                                                        property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.........................................................            $230,000.00




Official Form 106A/B                                                  Schedule A/B: Property                                                               page 1
                   20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 2 of 56

Debtor 1         Jackie Michael Harrell
Debtor 2         DaLena Lea Harrell                                                   Case number (if known)


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

3.1.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    HD Custom             Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                                         
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                    1997                                                              entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage: 35,001                        At least one of the debtors and another
                                                                                                      $3,500.00                $3,500.00
Other information:
1997 HD Custom (approx. 35,001                    Check if this is community property
miles)                                             (see instructions)

3.2.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Chevy                 Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Tahoe                 
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                    2011                                                              entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage: 177,500                       At least one of the debtors and another
                                                                                                     $13,350.00               $13,350.00
Other information:
2011 Chevy Tahoe (approx. 177,500                 Check if this is community property
miles)                                             (see instructions)

3.3.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Ford                  Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   F250                  
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                    2004                                                              entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage: 190,001                       At least one of the debtors and another
                                                                                                      $7,525.00                $7,525.00
Other information:
2004 Ford F250 (approx. 190,001                   Check if this is community property
miles)                                             (see instructions)

3.4.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    HD Roadglide          Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                                         
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                    2009                                                              entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage: 33,000                        At least one of the debtors and another
                                                                                                      $8,000.00                $8,000.00
Other information:
2009 HD Roadglide (approx. 33,000                 Check if this is community property
miles)                                             (see instructions)

3.5.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Nissan                Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Xtera                 
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                    2004                                                              entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage: 150,001                       At least one of the debtors and another
                                                                                                      $1,500.00                $1,500.00
Other information:
2004 Nissan Xtera (approx. 150,001                Check if this is community property
miles); a lot of body damage and                   (see instructions)
repair needed. Paid $1,100 to
individual for it


Official Form 106A/B                                       Schedule A/B: Property                                                    page 2
                   20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 3 of 56

Debtor 1         Jackie Michael Harrell
Debtor 2         DaLena Lea Harrell                                                                Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

4.1.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    6x10 trailer                 Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                                                
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2017                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Other information:                                        At least one of the debtors and another
                                                                                                                $700.00                              $700.00
2017 6x10 trailer
                                                         Check if this is community property
                                                          (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................             $34,575.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... Household goods- value is FMV derived from debtor's determination of age,                                             $1,500.00
                                style, used condition, remaining service, cost of comparable items,
                                prevailing market and availability of secondhand shops.

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe..... TV & Radio, <$200 in value each                                                                                       $1,000.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe.....


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe..... Firearms - rifles, pistol, shotgun                                                                                      $700.00




Official Form 106A/B                                                Schedule A/B: Property                                                               page 3
                      20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 4 of 56

Debtor 1         Jackie Michael Harrell
Debtor 2         DaLena Lea Harrell                                                                                               Case number (if known)

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... Clothing-value is FMV derived from debtor's determination of age, style,                                                                                            $300.00
                                        condition, remaining usefulness, cost of comparable secondhand items,
                                        prevailing market and availability of thrift or consignment shops.

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe..... Furs/Jewelry -Value is FMV derived from debtor's determination of style,                                                                                            $250.00
                                        fashion, weight, prevailing market and availability and cost of comparable
                                        secondhand items at pawnshops and other resellers.

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe..... Pets - dog & cat                                                                                                                                                    $500.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information.............


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                                         $4,250.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................                    Institution name:

             17.1.      Checking account:                     Checking account(s) with: BankPlus
                                                                                                                                                                                                  $100.00
             17.2.      Savings account:                      Savings account(s) with: BankPlus                                                                                                   $100.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       page 4
                     20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 5 of 56

Debtor 1         Jackie Michael Harrell
Debtor 2         DaLena Lea Harrell                                                                  Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them..........................     Name of entity:                                                      % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................     Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:       Institution name:

                                             401(k) or similar plan: 401K or similar plan - debtor(s) claims FMV                                   $11,000.00
                                             401(k) or similar plan: 401(k) or similar plan - debtor claims FMV                                      $100.00
                                             Pension plan:          Pension plan                                                                   $47,000.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                       Institution name or individual:
                          Other:                                 If applicable, deposits with utilities and landlord.                               Unknown
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them




Official Form 106A/B                                                        Schedule A/B: Property                                                      page 5
                    20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 6 of 56

Debtor 1        Jackie Michael Harrell
Debtor 2        DaLena Lea Harrell                                                          Case number (if known)

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information Federal: Federal Tax ($5,000 for Single). Amt: $5,000.00                   Federal:            $10,000.00
           about them, including whether
           you already filed the returns                                                                             State:               $5,000.00
                                                   Federal: Earned Income ($5,000 for Single). Amt:
           and the tax years...................... $5,000.00
                                                                                                                     Local:                    $0.00

                                                  State: State tax ($5,000 for Single). Amt: $5,000.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........ See continuation page(s).                                                                     Unknown




Official Form 106A/B                                              Schedule A/B: Property                                                        page 6
                     20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 7 of 56

Debtor 1         Jackie Michael Harrell
Debtor 2         DaLena Lea Harrell                                                                              Case number (if known)

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........ Potential Pre-Petition and Post Petition Claims                                                                          Unknown
                                                     Debtor retains and reserves for the debtor and Chapter 13
                                                     Trustee all pre-petition and post-petition claims that could be
                                                     asserted against any party or entity arising or related to any state
                                                     or federal statute or common law. Any funds received from such
                                                     claims shall be used in part to fund the plan as confirmed.

35. Any financial assets you did not already list

          No
          Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................             $73,300.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe..


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe..


41. Inventory

          No
          Yes. Describe..


42. Interests in partnerships or joint ventures

          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....

Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 7
                     20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 8 of 56

Debtor 1         Jackie Michael Harrell
Debtor 2         DaLena Lea Harrell                                                                              Case number (if known)

44. Any business-related property you did not already list

          No
          Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................                   $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.


                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes....


48. Crops--either growing or harvested

          No
          Yes. Give specific
           information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes....


50. Farm and fishing supplies, chemicals, and feed

          No
          Yes....


51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
           information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................                   $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

          No
          Yes. Give specific information.
            HHGS - collateral                                                                                                                                        $1,700.00
            Flute - child's band instrument for school                                                                                                               $1,600.00

54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                    $3,300.00



Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 8
                       20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 9 of 56

Debtor 1          Jackie Michael Harrell
Debtor 2          DaLena Lea Harrell                                                                                        Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................           $230,000.00

56. Part 2: Total vehicles, line 5                                                                                 $34,575.00

57. Part 3: Total personal and household items, line 15                                                              $4,250.00

58. Part 4: Total financial assets, line 36                                                                        $73,300.00

59. Part 5: Total business-related property, line 45                                                                        $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                               $0.00

61. Part 7: Total other property not listed, line 54                                              +                  $3,300.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                          $115,425.00              property total                  +   $115,425.00


63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................       $345,425.00




Official Form 106A/B                                                                Schedule A/B: Property                                                                           page 9
               20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 10 of 56

Debtor 1    Jackie Michael Harrell
Debtor 2    DaLena Lea Harrell                                              Case number (if known)


33. Claims against third parties (details):

    Possible Consumer Rights Claim(s) Subject to approval of settlement/award by Bankruptcy          Unknown
    Court. Unless otherwise specified, no specific claims are known at present.
    Employer failure to pay SS and Medicare, etc                                                     Unknown




Official Form 106A/B                               Schedule A/B: Property                               page 10
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 11 of 56


 Fill in this information to identify your case:
 Debtor 1            Jackie               Michael                Harrell
                     First Name           Middle Name            Last Name
 Debtor 2            DaLena               Lea                    Harrell
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI
                                                                                                                    Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $230,000.00                $10,000.00          Miss. Code Ann. § 85-3-21
Homestead -                                                                      100% of fair market
Homestead-Current Value is derived from                                           value, up to any
purchase price, appraisal, internet, tax                                          applicable statutory
assessor value, age, condition and repairs                                        limit
needed, cost of comparable properties,
prevailing market and availability.
Line from Schedule A/B: 1.1

Brief description:                                          $3,500.00                 $3,500.00          Miss. Code Ann. § 85-3-1(a)
1997 HD Custom (approx. 35,001 miles)                                            100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       3.1
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 12 of 56

Debtor 1      Jackie Michael Harrell
Debtor 2      DaLena Lea Harrell                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $13,350.00               $1,350.00          Miss. Code Ann. § 85-3-1(a)
2011 Chevy Tahoe (approx. 177,500 miles)                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    3.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $7,525.00               $1,225.00          Miss. Code Ann. § 85-3-1(a)
2004 Ford F250 (approx. 190,001 miles)                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    3.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $8,000.00               $1,000.00          Miss. Code Ann. § 85-3-1(a)
2009 HD Roadglide (approx. 33,000 miles)                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    3.4
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,500.00               $1,500.00          Miss. Code Ann. § 85-3-1(a)
2004 Nissan Xtera (approx. 150,001                                          100% of fair market
miles); a lot of body damage and repair                                      value, up to any
needed. Paid $1,100 to individual for it                                     applicable statutory
Line from Schedule A/B: 3.5                                                  limit

Brief description:                                      $1,500.00               $1,500.00          Miss. Code Ann. § 85-3-1(a)
Household goods- value is FMV derived                                       100% of fair market
from debtor's determination of age, style,                                   value, up to any
used condition, remaining service, cost of                                   applicable statutory
comparable items, prevailing market and                                      limit
availability of secondhand shops.
Line from Schedule A/B:  6

Brief description:                                      $1,000.00               $1,000.00          Miss. Code Ann. § 85-3-1(a)
TV & Radio, <$200 in value each                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $700.00                 $700.00           Miss. Code Ann. § 85-3-1(a)
Firearms - rifles, pistol, shotgun                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    10
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                 $300.00           Miss. Code Ann. § 85-3-1(a)
Clothing-value is FMV derived from                                          100% of fair market
debtor's determination of age, style,                                        value, up to any
condition, remaining usefulness, cost of                                     applicable statutory
comparable secondhand items, prevailing                                      limit
market and availability of thrift or
consignment shops.
Line from Schedule A/B:  11




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 13 of 56

Debtor 1      Jackie Michael Harrell
Debtor 2      DaLena Lea Harrell                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $250.00                 $250.00           Miss. Code Ann. § 85-3-1(a)
Furs/Jewelry -Value is FMV derived from                                     100% of fair market
debtor's determination of style, fashion,                                    value, up to any
weight, prevailing market and availability                                   applicable statutory
and cost of comparable secondhand items                                      limit
at pawnshops and other resellers.
Line from Schedule A/B: 12

Brief description:                                       $500.00                 $500.00           Miss. Code Ann. § 85-3-1(a)
Pets - dog & cat                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $11,000.00              $11,000.00          Miss. Code Ann. § 85-3-1(e)
401K or similar plan - debtor(s) claims                                     100% of fair market
FMV                                                                          value, up to any
Line from Schedule A/B:  21                                                  applicable statutory
                                                                             limit

Brief description:                                       $100.00                 $100.00           Miss. Code Ann. § 85-3-1(e)
401(k) or similar plan - debtor claims FMV                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $47,000.00              $47,000.00          Miss. Code Ann. § 85-3-1(e)
Pension plan                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $5,000.00               $5,000.00          Miss. Code Ann. § 85-3-1(j)
Federal Tax ($5,000 for Single)                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $5,000.00               $5,000.00          Miss. Code Ann. § 85-3-1(k)
State tax ($5,000 for Single)                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $5,000.00               $5,000.00          Miss. Code Ann. § 85-3-1(i)
Earned Income ($5,000 for Single)                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,700.00                 $9.00            Miss. Code Ann. § 85-3-1(a)
HHGS - collateral                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    53
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 14 of 56

Debtor 1      Jackie Michael Harrell
Debtor 2      DaLena Lea Harrell                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,600.00                 $68.00           Miss. Code Ann. § 85-3-1(a)
Flute - child's band instrument for school                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    53
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
                      20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 15 of 56


  Fill in this information to identify your case:
  Debtor 1              Jackie               Michael                Harrell
                        First Name           Middle Name            Last Name

  Debtor 2            DaLena                 Lea                    Harrell
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

  Case number
  (if known)                                                                                                          Check if this is an
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                              $6,300.00               $7,525.00
Eastman FCU                                      2004 Ford F250 (approx.
Creditor's name
POB 1989                                         190,001 miles)
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Kingsport                TN      37662            Unliquidated
City                     State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                   Automobile Title
       to a community debt
Date debt was incurred                           Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                $6,300.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
                     20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 16 of 56

Debtor 1        Jackie Michael Harrell
Debtor 2        DaLena Lea Harrell                                                        Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $12,000.00              $13,350.00
Members Exchange Credit Union                 2011 Chevy Tahoe (approx.
Creditor's name
5640 I55 S Frontage Rd                        177,500 miles)
Number      Street


                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Byram                   MS      39272          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Automobile Title
       to a community debt
Date debt was incurred                        Last 4 digits of account number

  2.3                                         Describe the property that
                                              secures the claim:                              $1,532.00               $1,600.00
MS Music
Creditor's name
                                              Flute - child's band instrument
1001 Sara Lane                                for school
Number      Street


                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Flowood                 MS      39232          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Purchase Money
       to a community debt
Date debt was incurred                        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $13,532.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
                     20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 17 of 56

Debtor 1        Jackie Michael Harrell
Debtor 2        DaLena Lea Harrell                                                        Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.4                                         Describe the property that
                                              secures the claim:                              $7,000.00               $8,000.00
Performance Finance                           2009 HD Roadglide (approx.
Creditor's name
POB 5108                                      33,000 miles)
Number      Street


                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Oak Brook               IL      60523          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Automobile Title
       to a community debt
Date debt was incurred                        Last 4 digits of account number

  2.5                                         Describe the property that
                                              secures the claim:                              $1,691.00               $1,700.00
Tower Loan Bankruptcy Notices
Creditor's name
                                              HHGS - collateral
Hon. John Tucker
Number      Street
POB 320367
                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Flowood                 MS      39232          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Non-Purchase Money
       to a community debt
Date debt was incurred                        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $8,691.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3
                     20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 18 of 56

Debtor 1        Jackie Michael Harrell
Debtor 2        DaLena Lea Harrell                                                        Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.6                                         Describe the property that
                                              secures the claim:                           $220,000.00             $230,000.00
Trustmark Bank                                Homestead -
Creditor's name
Special Assets Dept
Number      Street
POB 1928
                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Brandon                 MS      39043          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Mortgage
       to a community debt
Date debt was incurred                        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $220,000.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $248,523.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 4
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 19 of 56


  Fill in this information to identify your case:
  Debtor 1             Jackie                Michael                Harrell
                       First Name            Middle Name            Last Name

  Debtor 2            DaLena                 Lea                    Harrell
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

  Case number
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                     $0.00                 $0.00             $0.00
IRS
Priority Creditor's Name                                   Last 4 digits of account number
Centralized Insolvency Operation                           When was the debt incurred?
Number       Street
POB 7346                                                   As of the date you file, the claim is: Check all that apply.
                                                            Contingent
Philadelphia                    PA      19101               Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?     Check one.                      Type of PRIORITY unsecured claim:
 Debtor 1 only                                             Domestic support obligations
 Debtor 2 only                                             Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
 At least one of the debtors and another                     intoxicated
    Check if this claim is for a community debt
                                                            Other. Specify
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 20 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                       Case number (if known)

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                     Total claim        Priority           Nonpriority
previous page.                                                                                                   amount             amount


   2.2                                                                                                 $0.00                $0.00          $0.00
MS Dept of Revenue-Bankruptcy
Priority Creditor's Name                              Last 4 digits of account number
POB 22808                                             When was the debt incurred?
Number       Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                       Contingent
Jackson                    MS      39225               Unliquidated
City                       State   ZIP Code            Disputed
Who incurred the debt?     Check one.                 Type of PRIORITY unsecured claim:
  Debtor 1 only
                                                       Domestic support obligations
 Debtor 2 only                                        Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                           Claims for death or personal injury while you were
 At least one of the debtors and another                intoxicated
    Check if this claim is for a community debt
                                                       Other. Specify
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                            page 2
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 21 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                               Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                               $0.00
American Arbitration Assoc (P)                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
Case Filing Services
Number        Street                                        As of the date you file, the claim is: Check all that apply.
1101 Laurel Oak Rd # 100                                     Contingent
                                                             Unliquidated
Voorhees                        NJ      08043
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                             Student loans
                                                            Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Notice Only
Is the claim subject to offset?
 No
 Yes
     4.2                                                                                                                                               $0.00
AmRent Consumer Relations                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
POB 3027
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Pittsburgh                      PA      15230
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                             Student loans
 Debtor 1 only                                              Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Notice Only
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 22 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

   4.3                                                                                                                            $1,500.00
AT&T Bankruptcy Center                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 769
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Arlington                     TX      76004
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utility
Is the claim subject to offset?
 No
 Yes
   4.4                                                                                                                          $10,506.21
BancorpSouth Bankruptcy                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
One Mississippi Plaza
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Tupelo                        MS      38804
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Lawsuit/Judgment
Is the claim subject to offset?
 No
 Yes
   4.5                                                                                                                          $14,224.84
BancorpSouth Credit Card Services                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 3370
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Tupelo                        MS      38803
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 4
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 23 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

   4.6                                                                                                                                $0.00
Certegy Check Services                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 30296
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Tampa                         FL      33630
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes
   4.7                                                                                                                            $2,530.95
Chase Card Services                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 15298
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Wilmington                    DE      19850
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
   4.8                                                                                                                                $0.00
ChexSystems                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7805 Hudson Rd #100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Saint Paul                    MN      55125
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 5
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 24 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

   4.9                                                                                                                                $0.00
CoreLogic Credco LLC                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1500 NW Bethany Blvd #300
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Beaverton                     OR      97006
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes
  4.10                                                                                                                            $8,748.76
Discover Credit Card                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 30943
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.11                                                                                                                            $6,823.19
Discover Loans                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 6105
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Carol Stream                  IL      60197
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Loan
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 6
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 25 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.12                                                                                                                                $0.00
Early Warning Services                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
16552 N 90th St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Scottsdale                    AZ      85260
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes
  4.13                                                                                                                                $0.00
Equifax Info Services                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 740241
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Atlanta                       GA      30374
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes
  4.14                                                                                                                                $0.00
Experian                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 2002
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Allen                         TX      75013
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 7
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 26 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.15                                                                                                                          $67,815.00
Federal Loan Servicing                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 69184
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Harrisburg                    PA      17106
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
  4.16                                                                                                                          $59,873.00
Federal Loan Servicing                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 69184
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Harrisburg                    PA      17106
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
    No
    Yes

  4.17                                                                                                                                $0.00
Innovis Consumer Assistance                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 1689
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Pittsburgh                    PA      15230
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 8
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 27 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.18                                                                                                                                $0.00
JAMS (P)                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
18881 Von Karman Ave #350
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Irvine                        CA      92612
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes
  4.19                                                                                                                            $2,742.71
Kohls Credit Card                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 3043                                                  Contingent
                                                          Unliquidated
Milwaukee                     WI      53201
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.20                                                                                                                            $3,935.02
Lowes Bankruptcy Notices                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 965003
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Orlando                       FL      32896
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 9
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 28 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.21                                                                                                                            $6,890.00
Navient Loans                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 9533
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Wilkes Barre                  PA      18773
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
  4.22                                                                                                                          $35,519.16
Newell Rubbermaid Inc                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
attn: Kimberly Custer
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2381 NW Executive Center Dr                               Contingent
                                                          Unliquidated
Boca Raton                    FL      33431
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Loan
Is the claim subject to offset?
 No
 Yes
  4.23                                                                                                                            $4,104.59
PayPal Credit Card                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 5018
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Lutherville Timonium          MD      21094
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 10
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 29 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.24                                                                                                                            $3,269.98
St Dominic Correspondence                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 101928 Dept 2174
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Birmingham                    AL      35210
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
  4.25                                                                                                                                $0.00
Student Loans c/o US Attorney                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Attn: Civil Process Clerk
Number        Street                                     As of the date you file, the claim is: Check all that apply.
501 E Court Street #4.430                                 Contingent
                                                          Unliquidated
Jackson                       MS      39201
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes
  4.26                                                                                                                                $0.00
Student Loans c/o US Attorney DC                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
555 4th Street NW
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Washington                    DC      20530
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 11
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 30 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.27                                                                                                                                $0.00
Telecheck                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5251 Westheimer
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Houston                       TX      77056
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes
  4.28                                                                                                                            $1,812.57
Tractor Supply                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Credit Plan Correspondence
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 6403                                                  Contingent
                                                          Unliquidated
Sioux Falls                   SD      57117
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Account
Is the claim subject to offset?
 No
 Yes
  4.29                                                                                                                                $0.00
Transunion                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 2000, 2 Baldwin Pl
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Crum Lynne                    PA      19022
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 12
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 31 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.30                                                                                                                              $936.69
Wells Fargo Card Services                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 5943
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sioux Falls                   SD      57117
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 13
                 20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 32 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                         Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Hillen Wicker & Tapscott PA                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
POB 409                                                     Line   4.4 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Tupelo                          MS      38802
City                            State   ZIP Code


IRS c/o US Attorney                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Civil Process Clerk                                   Line   2.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
501 E Court Street #4.430

                                                            Last 4 digits of account number
Jackson                         MS      39201
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 14
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 33 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                       Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.            $134,578.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $96,654.67


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $231,232.67




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 15
   20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 34 of 56


                       Attachment to Official Form 106 D/E/F
                Secured Claims, Priority Claims, and Unsecured Claims
Any failure to designate a claim listed on Form 106 as "disputed", "contingent", or "unliquidated",
does not constitute any admission by the debtor that such amount is not "disputed", "contingent",
or "unliquidated". The debtor reserves the right to dispute and assert setoff rights, counter-claims,
or defenses to any claim reflected on Form 106 as to the amount, liability, classification, or to
otherwise subsequently designate any claim as "disputed", "contingent", or "unliquidated".
Additionally, the dollar amount of any claim listed may be exclusive of contingent and additional
unliquidated amounts.
  Further, the claims of individual creditors for merchandise, goods, services, loans, taxes, penalties,
or restitution, are listed using the amount from the debtor's records and may not reflect credits or
allowances due from a creditor to the debtor.
  The descriptions provided are intended only to be a characterization or summary. Reference to the
applicable source of the debt, a credit agreement, or other document is necessary for a complete
description of the type of debt, collateral, and the nature, extent, and priority of any liens. Nothing
herein shall be deemed a modification or interpretation of the terms of such agreements.
  In reviewing and signing the Schedules and Statements, the debtor has necessarily used the
correspondence, statements, information, and representations of one or more of the creditors,
collectors, debt buyers, collection attorneys, servicers, default servicers, master servicers, primary
servicers, and other entities and parties. The debtor has not been able to personally verify the
accuracy of each statement or representation, including statements and representations concerning
amounts owed to creditors, their addresses, and whether or not such claims are duly perfected as
secured claims.
  The debtor may not have set forth as assets, all causes of action against all third parties in the
Schedules and Statement of Financial Affairs, since said causes of action are not apparent or known
to the debtor at this time. The debtor reserves all of his or her rights with respect to any cause of
action and neither this attachment nor the Schedules and Statements shall be deemed a waiver of
any such cause of action or an admission of the validity of any scheduled claim.
  Although the debtor has scheduled the claims of various creditors as secured claims, the debtor
reserves all rights to dispute and challenge the secured nature of any such claim, the characterization
of the structure of any such transaction, and any document or instrument related to such claim. The
debtor also reserves the right to challenge the standing of any party to assert a claim, and whether or
not any party is the real party in interest with respect to such claim.
  The debtor reserves the right to dispute or challenge the validity, perfection, or immunity from
avoidance, of any lien purported to be granted or perfected in a specific asset to a creditor listed on
Form 106. The debtor reserves the right to challenge or dispute the formation of any securitized
trust and whether or not the assets in the trust were properly transferred, sold, assigned, and
negotiated from the originators, in an unbroken chain of transfers, sales, assignments and
negotiations, to the said trust.
  In certain instances, the debtor may be a co-obligor, co-mortgagor, or guarantor with respect to a
claim, and no claim scheduled on Form 106, is intended to acknowledge any claim of a creditor that
is satisfied or discharged by other individuals or entities.
  Pursuant to 11 U.S.C. §1322(b)(7) the debtor specifically rejects any and all executory contracts and
contractual provisions with any other party or entity listed on the Chapter 13 plan and/or Form 106
Schedules D, E, F, and G, which could or may impose on the debtor and/or the Chapter 13 Trustee
any duty, requirement, or obligation to submit any claims, demands, or causes of action of the
debtor, to any form of binding arbitration or alternative dispute resolution, whether arising under
the Federal Arbitration Act, or any state rule, statute, or regulation.
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 35 of 56


 Fill in this information to identify your case:
 Debtor 1            Jackie               Michael                Harrell
                     First Name           Middle Name            Last Name

 Debtor 2            DaLena               Lea                    Harrell
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

 Case number
 (if known)                                                                                                        Check if this is an
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?

         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

         Person or company with whom you have the contract or lease                  State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 36 of 56


 Fill in this information to identify your case:
 Debtor 1            Jackie              Michael                 Harrell
                     First Name          Middle Name             Last Name

 Debtor 2            DaLena              Lea                     Harrell
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

 Case number
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
      No
      Yes
2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           No
           Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                        page 1
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 37 of 56


 Fill in this information to identify your case:
     Debtor 1              Jackie               Michael                Harrell
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              DaLena               Lea                    Harrell                                  An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name                           
                                                                                                               A supplement showing postpetition
     United States Bankruptcy Court for the:   SOUTHERN DIST. OF MISSISSIPPI
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                          Employed
      with information about                                         Not employed                                      Not employed
      additional employers.
                                        Occupation             Metalurgist                                        Unemployed
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Eaton Aerospace

      Occupation may include            Employer's address     1000 Eaton Blvd
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Beachwood                    OH       44122
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        12 yrs

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $8,007.90                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $8,007.90                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
                    20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 38 of 56

Debtor 1        Jackie Michael Harrell
Debtor 2        DaLena Lea Harrell                                                                                           Case number (if known)
                                                                                                                    For Debtor 1         For Debtor 2 or
                                                                                                                                         non-filing spouse
     Copy line 4 here .................................................................................    4.          $8,007.90                 $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.         $2,054.34                 $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.             $0.00                 $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.             $0.00                 $0.00
     5d. Required repayments of retirement fund loans                                                       5d.          $362.68                  $0.00
     5e. Insurance                                                                                          5e.          $683.70                  $0.00
     5f. Domestic support obligations                                                                       5f.             $0.00                 $0.00
     5g. Union dues                                                                                         5g.             $0.00                 $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +           $0.00                 $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                  6.          $3,100.72                 $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.          7.          $4,907.18                 $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.             $0.00                 $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                             8b.             $0.00                 $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.             $0.00                 $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.             $0.00                 $0.00
     8e. Social Security                                                                                    8e.             $0.00                 $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.             $0.00                 $0.00
     8g. Pension or retirement income                                                                       8g.             $0.00                 $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +           $0.00                 $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.              $0.00                 $0.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.         $4,907.18    +            $0.00      =       $4,907.18
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                         11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                         12.            $4,907.18
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                               Combined
                                                                                                                                                                 monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             See continuation sheet.
           Yes. Explain:




Official Form 106I                                                                  Schedule I: Your Income                                                               page 2
               20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 39 of 56

Debtor 1     Jackie Michael Harrell
Debtor 2     DaLena Lea Harrell                                                    Case number (if known)


13. Expected increase or decrease within the year after you file this form:
     Due to COVID-19 the debtor is now working on a week and off a week. This significantly drops his pay even though he
     will recieve unemployment on off weeks until fully back to work.
     Joint Debtor lost permanent job in Sept 2019 and worked 3 temp jobs after but cannot find work. Debtors need to file
     now to stop Lawsuit/pending garnishment.




Official Form 106I                                       Schedule I: Your Income                                    page 3
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 40 of 56


 Fill in this information to identify your case:
                                                                                                        Check if this is:
     Debtor 1              Jackie                 Michael                Harrell                         An amended filing
                           First Name             Middle Name            Last Name
                                                                                                         A supplement showing postpetition
                                                                                                            chapter 13 expenses as of the
     Debtor 2              DaLena                 Lea                    Harrell
     (Spouse, if filing)   First Name             Middle Name            Last Name                          following date:

     United States Bankruptcy Court for the:    SOUTHERN DIST. OF MISSISSIPPI                                 MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                      Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                               for each dependent.................... Debtor 1 or Debtor 2           age              live with you?
      Debtor 2.
                                                                                   Son                               16                  No

      Do not state the dependents'
                                                                                                                                         Yes

      names.                                                                       Daughter                          13                  No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                     Your expenses

4.    The rental or home ownership expenses for your residence.                                                     4.                    $1,515.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                         4a.

      4b. Property, homeowner's, or renter's insurance                                                              4b.

      4c. Home maintenance, repair, and upkeep expenses                                                             4c.

      4d. Homeowner's association or condominium dues                                                               4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                       page 1
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 41 of 56

Debtor 1      Jackie Michael Harrell
Debtor 2      DaLena Lea Harrell                                                       Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                   $201.00
     6b. Water, sewer, garbage collection                                                           6b.                    $82.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                   $150.00
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                    $590.00
8.   Childcare and children's education costs                                                       8.                    $342.00
9.   Clothing, laundry, and dry cleaning                                                            9.                     $20.00
10. Personal care products and services                                                             10.

11. Medical and dental expenses                                                                     11.                   $553.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                   $203.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.                   $91.00
     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                  $220.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    F250                                                      17a.                  $240.00
     17b.   Car payments for Vehicle 2    Roadglide                                                 17b.                  $170.00
     17c.   Other. Specify: Tahoe                                                                   17c.                  $430.00
     17d.   Other. Specify: Flute                                                                   17d.                   $98.00
18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                             20a.

     20b.   Real estate taxes                                                                       20b.

     20c.   Property, homeowner's, or renter's insurance                                            20c.

     20d.   Maintenance, repair, and upkeep expenses                                                20d.

     20e.   Homeowner's association or condominium dues                                             20e.



 Official Form 106J                                        Schedule J: Your Expenses                                         page 2
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 42 of 56

Debtor 1      Jackie Michael Harrell
Debtor 2      DaLena Lea Harrell                                                               Case number (if known)

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.       $4,905.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.       $4,905.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.       $4,907.18
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –   $4,905.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.          $2.18

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                       page 3
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 43 of 56


 Fill in this information to identify your case:
 Debtor 1               Jackie                       Michael                     Harrell
                        First Name                   Middle Name                 Last Name

 Debtor 2            DaLena                          Lea                         Harrell
 (Spouse, if filing) First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

 Case number
 (if known)                                                                                                                                      Check if this is an
                                                                                                                                                  amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                             Your assets
                                                                                                                                                             Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B...................................................................................................         $230,000.00


     1b. Copy line 62, Total personal property, from Schedule A/B........................................................................................              $115,425.00


     1c. Copy line 63, Total of all property on Schedule A/B..................................................................................................         $345,425.00


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....                                           $248,523.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.....................................                                       $0.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................. +                                  $231,232.67



                                                                                                                             Your total liabilities                    $479,755.67




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
     Copy your combined monthly income from line 12 of Schedule I......................................................................................                   $4,907.18

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J................................................................................................               $4,905.00




Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 44 of 56

Debtor 1      Jackie Michael Harrell
Debtor 2      DaLena Lea Harrell                                                           Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $9,739.27


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00

     9d. Student loans. (Copy line 6f.)                                                                       $134,578.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00

     9g. Total.    Add lines 9a through 9f.                                                                   $134,578.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 45 of 56


 Fill in this information to identify your case:
 Debtor 1           Jackie                 Michael            Harrell
                    First Name             Middle Name        Last Name

 Debtor 2            DaLena                Lea                Harrell
 (Spouse, if filing) First Name            Middle Name        Last Name


 United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

 Case number
 (if known)                                                                                                   Check if this is an
                                                                                                               amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                       12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                  Attach Bankruptcy Petition Preparer's Notice,
                                                                                               Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Jackie Michael Harrell                             X /s/ DaLena Lea Harrell
        Jackie Michael Harrell, Debtor 1                        DaLena Lea Harrell, Debtor 2

        Date 05/06/2020                                         Date 05/06/2020
             MM / DD / YYYY                                          MM / DD / YYYY




Official Form 106Dec                           Declaration About an Individual Debtor's Schedules                                        page 1
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 46 of 56


 Fill in this information to identify your case:
 Debtor 1             Jackie                  Michael              Harrell
                      First Name              Middle Name          Last Name

 Debtor 2            DaLena                   Lea                  Harrell
 (Spouse, if filing) First Name               Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

 Case number
 (if known)                                                                                                            Check if this is an
                                                                                                                        amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                             04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
         Debtor 1:                                          Dates Debtor 1        Debtor 2:                                         Dates Debtor 2
                                                            lived there                                                             lived there

                                                                                        Same as Debtor 1                               Same as Debtor 1


         1235 Tanglewood Drive                              From                                                                    From
         Number      Street                                                       Number      Street
                                                            To   over 2 yrs ago                                                     To


         Greenville                TN
         City                      State    ZIP Code                              City                      State   ZIP Code


         Debtor 1:                                          Dates Debtor 1        Debtor 2:                                         Dates Debtor 2
                                                            lived there                                                             lived there

                                                                                        Same as Debtor 1                               Same as Debtor 1


         902 Belle Oak Cove                                 From                                                                    From
         Number      Street                                                       Number      Street
                                                            To                                                                      To


         Brandon                   MS
         City                      State    ZIP Code                              City                      State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 1
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 47 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                        Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


          No
          Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income         Gross income           Sources of income        Gross income
                                                  Check all that apply.     (before deductions     Check all that apply.    (before deductions
                                                                            and exclusions                                  and exclusions

From January 1 of the current year until           Wages, commissions,             $38,957.08      Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips

                                                   Operating a business                            Operating a business

For the last calendar year:                        Wages, commissions,            $146,251.00      Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2019 )
                                  YYYY             Operating a business                            Operating a business

For the calendar year before that:                 Wages, commissions,            $140,116.00      Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY             Operating a business                            Operating a business
5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 48 of 56

Debtor 1         Jackie Michael Harrell
Debtor 2         DaLena Lea Harrell                                                            Case number (if known)


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.


          No
          Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.


          No
          Yes. Fill in the details.

Case title                                 Nature of the case                           Court or agency                               Status of the case
Potential case                             Employer failure to pay SS and
                                                                                                                                               Pending
                                           Medicare, taxes, etc                         Court Name

                                                                                                                                               On appeal
                                                                                        Number     Street
Case number                                                                                                                                    Concluded


                                                                                        City                      State    ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 49 of 56

Debtor 1         Jackie Michael Harrell
Debtor 2         DaLena Lea Harrell                                                           Case number (if known)

Case title                                   Nature of the case                        Court or agency                              Status of the case
BancorpSouth v Debtors                       civil                                     County Court of Rankin County MS
                                                                                                                                             Pending
                                                                                       Court Name

                                                                                                                                             On appeal
                                                                                       Number     Street
Case number 20-626                                                                                                                           Concluded


                                                                                       City                     State    ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.

Describe the property you lost and how                 Describe any insurance coverage for the loss             Date of your           Value of property
the loss occurred                                      Include the amount that insurance has paid. List pending loss                   lost
                                                       insurance claims on line 33 of Schedule A/B: Property.
                                                                                                                   April 2020            $33,000.00
storms - tree fell and damages roof,                   insurance - yes - any funds will go to fixing
pool, and yard                                         damage
Describe the property you lost and how                 Describe any insurance coverage for the loss             Date of your           Value of property
the loss occurred                                      Include the amount that insurance has paid. List pending loss                   lost
                                                       insurance claims on line 33 of Schedule A/B: Property.
                                                                                                                        2020
COVID-19




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4
                     20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 50 of 56

Debtor 1        Jackie Michael Harrell
Debtor 2        DaLena Lea Harrell                                                          Case number (if known)

  Part 7:         List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

  Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
BancorpSouth
Name of Financial Institution
                                                      XXXX-                           Checking                     Dec 2019
                                                                                      Savings
Number      Street
                                                                                      Money market
                                                                                      Brokerage
                                                                                      Other

City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Regions
Name of Financial Institution
                                                      XXXX-                           Checking                    March 2020
                                                                                      Savings
Number      Street
                                                                                      Money market
                                                                                      Brokerage
                                                                                      Other

City                            State   ZIP Code


Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 51 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                      Case number (if known)

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.
 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

          No
          Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

          No
          Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 6
                 20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 52 of 56

Debtor 1       Jackie Michael Harrell
Debtor 2       DaLena Lea Harrell                                                              Case number (if known)

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

               A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               A member of a limited liability company (LLC) or limited liability partnership (LLP)
               A partner in a partnership
               An officer, director, or managing executive of a corporation
               An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

          No
          Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




X /s/ Jackie Michael Harrell                                 X /s/ DaLena Lea Harrell
    Jackie Michael Harrell, Debtor 1                             DaLena Lea Harrell, Debtor 2

    Date      05/06/2020                                         Date      05/06/2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   No
   Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   No
   Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
                  20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 53 of 56


 Fill in this information to identify your case:
 Debtor 1             Jackie              Michael                Harrell
                      First Name          Middle Name            Last Name

 Debtor 2            DaLena               Lea                    Harrell
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DIST. OF MISSISSIPPI

 Case number
 (if known)                                                                                                                  Check if this is an
                                                                                                                              amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15

If you are an individual filing under chapter 7, you must fill out this form if:

 creditors have claims secured by your property, or

 you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:          List Your Creditors Who Hold Secured Claims

1.   For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
     fill in the information below.

     Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                       property that secures a debt?                as exempt on Schedule C?

     Creditor's        Eastman FCU                                          Surrender the property.                   No
     name:                                                                   Retain the property and redeem it.         Yes
                                                                                                                   
     Description of                                                         Retain the property and enter into a
                       2004 Ford F250 (approx. 190,001
     property                                                                Reaffirmation Agreement.
                       miles)
     securing debt:                                                         Retain the property and [explain]:


     Creditor's        Members Exchange Credit Union                        Surrender the property.                   No
     name:                                                                   Retain the property and redeem it.         Yes
                                                                                                                   
     Description of                                                         Retain the property and enter into a
                       2011 Chevy Tahoe (approx. 177,500
     property                                                                Reaffirmation Agreement.
                       miles)
     securing debt:                                                         Retain the property and [explain]:


     Creditor's        MS Music                                             Surrender the property.                   No
     name:                                                                   Retain the property and redeem it.         Yes
                                                                                                                   
     Description of                                                         Retain the property and enter into a
                       Flute - child's band instrument for
     property                                                                Reaffirmation Agreement.
                       school
     securing debt:                                                         Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
                 20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 54 of 56

Debtor 1     Jackie Michael Harrell
Debtor 2     DaLena Lea Harrell                                                       Case number (if known)

    Identify the creditor and the property that is collateral       What do you intend to do with the            Did you claim the property
                                                                    property that secures a debt?                as exempt on Schedule C?
    Creditor's       Performance Finance                                Surrender the property.                     No
    name:                                                                Retain the property and redeem it.           Yes
                                                                                                                
    Description of                                                      Retain the property and enter into a
                     2009 HD Roadglide (approx. 33,000
    property                                                             Reaffirmation Agreement.
                     miles)
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Tower Loan Bankruptcy Notices                      Surrender the property.                     No
    name:                                                                Retain the property and redeem it.           Yes
                                                                                                                
    Description of                                                      Retain the property and enter into a
                     HHGS - collateral
    property                                                             Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Trustmark Bank                                     Surrender the property.                     No
    name:                                                                Retain the property and redeem it.           Yes
                                                                                                                
    Description of                                                      Retain the property and enter into a
                     Homestead -
    property                                                             Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:



 Part 2:         List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                            Will this lease be assumed?

    None.


 Part 3:         Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.



X /s/ Jackie Michael Harrell                           X /s/ DaLena Lea Harrell
   Jackie Michael Harrell, Debtor 1                        DaLena Lea Harrell, Debtor 2

   Date 05/06/2020                                         Date 05/06/2020
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
                     20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 55 of 56

B2030 (Form 2030) (12/15)
                                                         UNITED STATES BANKRUPTCY COURT
                                                         SOUTHERN DISTRICT OF MISSISSIPPI
                                                                 JACKSON DIVISION
In re Jackie Michael Harrell                                                                                                      Case No.
      DaLena Lea Harrell
                                                                                                                                  Chapter     7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept..................................................................                          $2,000.00
     Prior to the filing of this statement I have received.......................................................                           $2,000.00
     Balance Due...................................................................................................................               $0.00

2. The source of the compensation paid to me was:
                      Debtor                                  Other (specify)

3. The source of compensation to be paid to me is:
                      Debtor                                  Other (specify)

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

          I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
             20-01461-NPO Dkt 7 Filed 05/06/20 Entered 05/06/20 12:11:17 Page 56 of 56

B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
   Adversary proceedings, objections to discharge, audits, 2004 exams, avoiding judicial liens, conversion to another
   chapter, relief from stay actions, tax discharge matters, student loans, stay violations, consumer litigation, and
   other matters listed in the Bankruptcy Services Agreement.
   Copy and Postage Charges: Debtor agrees that Attorney may charge without notice or documentation a copy,
   postage, and handling expense of $1.00 for each item noticed to creditors subject to court approval.




                                                          CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
  representation of the debtor(s) in this bankruptcy proceeding.


                   05/06/2020                        /s/ Frank H. Coxwell
                      Date                           Frank H. Coxwell                           Bar No. MSB#7781
                                                     Coxwell Attorneys
                                                     1675 Lakeland Drive Suite 102
                                                     Jackson, MS 39216
                                                     Phone: (601) 948-4450 / Fax: (601) 608-7858




  /s/ Jackie Michael Harrell                                      /s/ DaLena Lea Harrell
  Jackie Michael Harrell                                          DaLena Lea Harrell
